       Case 1:20-po-00091-SAB Document 4 Filed 08/06/20 Page 1 of 2


1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    ERIC V. KERSTEN, Bar #226429
     Assistant Federal Defender
3    Branch Chief, Fresno Office
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
6                             IN THE UNITED STATES DISTRICT COURT
7                           FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9    UNITED STATES OF AMERICA,                    ) Case No. 1:20-PO-00091-SAB
                                                  )
10           Plaintiff,                           ) APPLICATION AND
                                                  ) ORDER APPOINTING COUNSEL
11   vs.                                          )
                                                  )
12   NATHAN D ELLIOT,                             )
                                                  )
13          Defendant,                            )
                                                  )
14                                                )
15
            Defendant Nathan D Elliot, through the Federal Defender for the Eastern District of
16
17   California, hereby requests appointment of counsel.

18          On January 3, 2020 Mr. Elliot was cited for operating a vehicle without due care in
19   violation of 36 C.F.R. § 4.22 (b) (1). This is a class B misdemeanor that authorizes up to 6
20
     months in custody. Mr. Elliot had his initial appearance on June 30, 2020, and there is currently a
21
     bench trial scheduled for October 30, 2020.
22
            The attached Financial Affidavit is submitted as evidence of Mr. Elliot’s financial
23
24   inability to retain counsel. Therefore, after reviewing the attached Financial Affidavit, it is

25   respectfully recommended that counsel be promptly appointed pursuant to 18 U.S.C. § 3006A.

26
            DATED: August 6, 2020                           _/s/ Eric V. Kersten
27
                                                            ERIC V. KERSTEN
28                                                          Assistant Federal Defender
                                                            Branch Chief, Fresno Office
       Case 1:20-po-00091-SAB Document 4 Filed 08/06/20 Page 2 of 2


1                                            ORDER
2             Being satisfied the Court that the defendant is financially unable to retain counsel, the
3    Court hereby appoints counsel pursuant to 18 U.S.C. § 3006A.
4
     IT IS SO ORDERED.
5
6    Dated:     August 6, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       -2-
